UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended MARCH31, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number:001-32991 WASHINGTON TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) RHODE ISLAND 05-0404671 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 23 BROAD STREET WESTERLY, RHODE ISLAND (Address of principal executive offices) (Zip Code) (401) 348-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Mark one) Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo The number of shares of common stock of the registrant outstanding as of May3, 2010 was 16,112,923. Table of Contents FORM 10-Q WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES For the Quarter Ended March31, 2010 TABLE OF CONTENTS Page Number PART I.Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets March31, 2010 and December31, 2009 3 Consolidated Statements of Income Three Months Ended March31, 2010 and 2009 4 Consolidated Statements of Cash Flows Three Months Ended March31, 2010 and 2009 5 Condensed Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 52 PART II.Other Information Item 1. Legal Proceedings 52 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 6. Exhibits 53 Signatures 54 Exhibit 10.2Terms of Form of Deferred Stock Unit Award Agreement, dated January20, 2010 Exhibit 31.1Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 -2- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (Dollars in thousands, WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES except par value) CONSOLIDATED BALANCE SHEETS (unaudited) March31, December31, Assets: Cash and noninterest-bearing balances due from banks $ $ Interest-bearing balances due from banks Other short-term investments Mortgage loans held for sale Securities available for sale, at fair value; amortized cost $700,016 in 2010 and $677,676 in 2009 Federal Home Loan Bank stock, at cost Loans: Commercial and other Residential real estate Consumer Total loans Less allowance for loan losses Net loans Premises and equipment, net Accrued interest receivable Investment in bank-owned life insurance Goodwill Identifiable intangible assets, net Property acquired through foreclosure or repossession, net Other assets Total assets $ $ Liabilities: Deposits: Demand deposits $ $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits Dividends payable Federal Home Loan Bank advances Junior subordinated debentures Other borrowings Accrued expenses and other liabilities Total liabilities Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 16,079,116 shares in 2010 and 16,061,748 shares in 2009 Paid-in capital Retained earnings Accumulated other comprehensiveincome Treasury stock, at cost; 19,185 in 2009 – ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -3- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars and shares in thousands, CONSOLIDATED STATEMENTS OF INCOME (unaudited) except per share amounts) Three months ended March31, Interest income: Interest and fees on loans $ $ Interest on securities: Taxable Nontaxable Dividends on corporate stock and Federal Home Loan Bank stock 55 72 Other interest income 21 17 Total interest income Interest expense: Deposits Federal Home Loan Bank advances Junior subordinated debentures Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Wealth management services: Trust and investment advisory fees Mutual fund fees Financial planning, commissions and other service fees Wealth management services Service charges on deposit accounts Merchant processing fees Income from bank-owned life insurance Net gains on loan sales and commissions on loans originated for others Net realized gains on securities – 57 Net gains on interest rate swap contracts 68 60 Other income Noninterest income, excluding other-than-temporary impairment loses Total other-than-temporary impairment losses on securities ) ) Portion of loss recognized in other comprehensive income (before taxes) Net impairment losses recognized in earnings ) ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Equipment Merchant processing costs FDIC deposit insurance costs Outsourced services Legal, audit and professional fees Advertising and promotion Amortization of intangibles Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Per share information: Basic earnings per common share $ $ Diluted earnings per common share $ $ Cash dividends declared per share $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -4- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars in thousands) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of premises and equipment Net amortization of premium and discount Net amortization of intangibles Share-based compensation Earnings from bank-owned life insurance ) ) Net gains on loan sales and commissions on loans originated for others ) ) Net realized gains on securities – ) Net impairment losses recognized in earnings 63 Net gains on interest rate swap contracts ) ) Proceeds from sales of loans Loans originated for sale ) ) (Increase) decrease in accrued interest receivable, excluding purchased interest ) Decrease in other assets Decrease in accrued expenses and other liabilities ) ) Other, net (2 ) 1 Net cash provided by operating activities Cash flows from investing activities: Purchases of: Mortgage-backed securities available for sale ) – Other investment securities available for sale ) ) Proceeds from sale of: Other investment securities available for sale Maturities and principal payments of: Mortgage-backed securities available for sale Net increase in loans ) ) Purchases of loans, including purchased interest ) ) Proceeds from the sale of property acquired through foreclosure or repossession – Purchases of premises and equipment ) ) Payment of deferred acquisition obligation – ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Net increase in deposits Net decrease in other borrowings, excluding deferred acquisition obligation ) ) Proceeds from Federal Home Loan Bank advances Repayment of Federal Home Loan Bank advances ) ) Issuance of treasury stock, including deferred compensation plan activity 35 19 Net proceeds from the issuance of common stock under dividend reinvestment plan Net proceeds from the exercise of stock options and issuance of other compensation-related equity instruments 2 Tax benefit from stock option exercises and issuance of other compensation-related equity instruments 24 – Cash dividends paid ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Noncash Investing and Financing Activities: Loans charged off $ $ Reclassification of other-than-temporary impairment charge effective January 1, 2009 – Supplemental Disclosures: Interest payments Income tax payments 3 The accompanying notes are an integral part of these unaudited consolidated financial statements. -5- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS General Washington Trust Bancorp, Inc. (the “Bancorp”) is a publicly-owned and registered bank holding company that has elected financial holding company status.The Bancorp owns all of the outstanding common stock of The Washington Trust Company (the “Bank”), a Rhode Island chartered commercial bank founded in 1800.Through its subsidiaries, the Bancorp offers a complete product line of financial services including commercial, residential and consumer lending, retail and commercial deposit products, and wealth management services through its offices in Rhode Island, Massachusetts and southeastern Connecticut, ATMs, and its Internet website (www.washtrust.com). (1) Basis of Presentation The consolidated financial statements include the accounts of the Bancorp and its subsidiaries (collectively, the “Corporation” or “Washington Trust”).All significant intercompany transactions have been eliminated.Certain prior period amounts have been reclassified to conform to the current period’s classification.Such reclassifications have no effect on previously reported net income or shareholders’ equity. The accounting and reporting policies of the Corporation conform to U.S. generally accepted accounting principles (“GAAP”) and to general practices of the banking industry.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to change are the determination of the allowance for loan losses and the review of goodwill, other intangible assets and investments for impairment.The current economic environment has increased the degree of uncertainty inherent in such estimates and assumptions. In the opinion of management, the accompanying consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) and disclosures necessary to present fairly the Corporation’s financial position as of March31, 2010 and December31, 2009, respectively, and the results of operations and cash flows for the interim periods presented.Interim results are not necessarily reflective of the results of the entire year.The unaudited consolidated financial statements of the Corporation presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and do not include all of the information and note disclosures required by GAAP.The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended December31, 2009.The Corporation has evaluated subsequent events through the filing date of this quarterly report. (2) Recently Issued Accounting Pronouncements Accounting Standards Codification (“ASC”) 860, “Transfers and Servicing,” incorporates former SFAS No.166, “Accounting for Transfers of Financial Assets – an amendment of FASB Statement No.140” which was issued in June 2009 and will be effective for interim and annual periods beginning after January1, 2010.These pending provisions of ASC 860 will require more information about transfers of financial assets, including securitization transactions, and where entities have continuing exposure to the risks related to the transferred financial assets.Among other things, the concept of a “qualifying special-purpose entity” is eliminated under these pending provisions of ASC 860, which also changes the requirements for derecognizing financial assets and requires additional disclosures.The adoption of these provisions of ASC 260 did not have a material impact on its consolidated financial statements. ASC 810, “Consolidations,” incorporates former SFAS No.167, “Amendments to FASB Interpretation No.46(R)” which was issued in June 2009 and will be effective for interim and annual periods beginning after January1, 2010.These provisions of ASC 810 revise former FASB Interpretation No.46 (revised December 2003), “Consolidation of Variable Interest Entities,” and change how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) and therefore should be consolidated. Consolidation of variable interest entities would be based on the target entity’s purpose and design as well as the reporting entity’s ability to direct the target’s activities, among other criteria.The adoption of these provisions of ASC 810 did not have an impact on its consolidated financial statements. -6- WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Accounting Standards Update No. 2010-06 “Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”) was issued in January 2010 to update ASC 820 “Fair Value Measurements and Disclosures”.ASU 2010-06 requires new disclosures (1) for significant transfers in and out of Level 1 and Level 2 including a description of the reason for the transfers and (2) in the reconciliation of Level 3 presenting sales, issuances and settlements gross rather than one net number.ASU 2010-06 also requires clarification of existing disclosures requiring (1) measurement disclosures for each “class” of assets and liabilities (a class being a subset of assets and liabilities within one line item in the statement of financial position) using judgment in determining the appropriate classes and (2) disclosures about inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements for Level 2 and Level 3.The new disclosures and clarifications of existing disclosures were effective for interim and reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity Level 3 which are effective for fiscal years beginning after December15, 2010 and for interim periods within those fiscal years.See Note10 for the Corporation’s Fair Value Measurements disclosure. (3) Federal Home Loan Bank Stock The Bank is a member of the Federal Home Loan Bank of Boston (“FHLBB”).The FHLBB is a cooperative that provides services, including funding in the form of advances, to its member banking institutions.As a requirement of membership, the Bank must own a minimum amount of FHLBB stock, calculated periodically based primarily on its level of borrowings from the FHLBB.No market exists for shares of the FHLBB and therefore, they are carried at par value.FHLBB stock may be redeemed at par value five years following termination of FHLBB membership, subject to limitations which may be imposed by the FHLBB or its regulator, the Federal Housing Finance Agency, to maintain capital adequacy of the FHLBB.While the Corporation currently has no intentions to terminate its FHLBB membership, the ability to redeem its investment in FHLBB stock would be subject to the conditions imposed by the FHLBB.In 2008, the FHLBB announced to its members that it is focusing on preserving capital in response to ongoing market volatility including the extension of a moratorium on excess stock repurchases and in 2009 announced the suspension of its quarterly dividends.Based on the capital adequacy and the liquidity position of the FHLBB, management believes there is no impairment related to the carrying amount of the Corporation’s FHLBB stock as of March31, 2010.Further deterioration of the FHLBB’s capital levels may require the Corporation to deem its restricted investment in FHLBB stock to be other-than-temporarily impaired.If evidence of impairment exists in the future, the FHLBB stock would reflect fair value using either observable or unobservable inputs.The Corporation will continue to monitor its investment in FHLBB stock. (4) Securities The amortized cost, gross unrealized holding gains, gross unrealized holding losses, and fair value of securities by major security type and class of security at March31, 2010 and December31, 2009 were as follows: (Dollars in thousands) Amortized Unrealized Unrealized Fair March31, 2010 Cost (1) Gains Losses Value Securities Available for Sale: Obligations of U.S. government-sponsored enterprises $ $ $ ) $ Mortgage-backed securities issued by U.S. government agencies and U.S. government-sponsored enterprises ) States and political subdivisions ) Trust preferred securities: Individual name issuers − ) Collateralized debt obligations − ) Corporate bonds − Common stocks − Perpetual preferred stocks ) Total securities available for sale $ $ $ ) $ -7- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands) Amortized Unrealized Unrealized Fair December31, 2009 Cost (1) Gains Losses Value Securities Available for Sale: Obligations of U.S. government-sponsored enterprises $ $ $
